UNITED STATES DISTRICT COURT                        EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA,                      '
                                               '
                      Plaintiff,               '
                                               '
v.                                             '           NO. 1:19-CR-14-2-MAC
                                               '
JADELL HOUSTON KINGFISHER,                     '
                                               '
                      Defendant.               '

        ORDER ADOPTING FINDINGS OF FACT AND RECOMMENDATION
                    ON DEFENDANT’S GUILTY PLEA

       The court referred this matter to the Honorable Zack Hawthorn, United States

Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of

Criminal Procedure. Judge Hawthorn conducted a hearing in the form and manner prescribed

by Federal Rule of Criminal Procedure 11 and issued his Findings of Fact and

Recommendation on Guilty Plea Before the United States Magistrate Judge. The magistrate

judge recommended that the court accept the Defendant’s guilty plea.             He further

recommended that the court adjudge the Defendant guilty on Counts One and Three of the

Indictment filed against the Defendant.

       The parties have not objected to the magistrate judge’s findings. The court ORDERS

that the Findings of Fact and Recommendation on Guilty Plea of the United States Magistrate

Judge are ADOPTED. The court accepts the Defendant’s plea but defers acceptance of the

plea agreement until after review of the presentence report.

       It is further ORDERED that, in accordance with the Defendant’s guilty plea and the

magistrate judge’s findings and recommendation, the Defendant, Jadell Houston Kingfisher, is

adjudged guilty as to Counts One and Three of the Indictment charging violations of 21 U.S.C.

                                               1
§ 846 - Conspiracy to Possess with Intent to Manufacture and Distribute Actual

Methamphetamine, and 18 U.S.C. § 924(c) - Use and Carry of a firearm in, during, and in

relation to a drug trafficking offense.


         SIGNED at Beaumont, Texas, this 23rd day of August, 2019.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                             2
